Citation Nr: 1542782	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-25 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's spouse, F. S., for the period from July 1, 2012, to the present.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 denial by the Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado, which determined that F. S. was not eligible for CHAMPVA benefits from July 1, 2012, to the present.  

In February 1991, the Veteran submitted a properly executed VA Form 21-22 in favor of Disabled American Veterans (DAV).  In his September 2013 VA Form 9, the Veteran indicated that the DAV remained his representative.  A July 2014 rating decision listed Paralyzed Veterans of America (PVA) as his representative.  However, there is no VA Form 21-22 in favor of PVA of record.  In February 2015, the DAV filed an Appellant's Brief on behalf of the Veteran.  In August 2015, the Veteran was sent a letter to determine whether he wished PVA or DAV to represent him.  He was informed that if he did not reply to the letter, the DAV would continue to be his representative.  Because the VA Form 21-22 in favor of the DAV has not been revoked by the filing of another VA Form 21-22 in favor of another representative, and the DAV has not revoked its representation, and the Veteran did not reply to the August 2015 letter, the Board finds that the DAV is his correct representative.  


FINDING OF FACT

From July 1, 2012, until the present, F. S. has not yet reached age 65, is enrolled in Medicare Part A, but has not enrolled in Medicare Part B.  



CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for F. S. for the period from July 1, 2012, until the present, have not been met.  38 U.S.C.A. § 1781 (West 2014); 38 C.F.R. § 17.271 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) specifies duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2015).  The Board has considered whether further development and notice under the VCAA should be undertaken.  However, resolution of this appeal rests solely on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Specifically, the outcome in this case is dictated by the Veteran's spouse's Medicare enrollment status beginning July 1, 2012, until the present.  In cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Accordingly, the Board finds no prejudice toward the Veteran in proceeding with the adjudication of his claim.

CHAMPVA is the Civilian Health and Medical Program of VA and is administered by the HAC in Denver, Colorado.  Under 38 U.S.C.A. § 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2015).

The Veteran asserts that his spouse, F. S., should remain eligible for CHAMPVA benefits.  However, individuals under age 65 retain CHAMPVA benefits eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and also enrolled in Medicare Part B.  38 C.F.R. § 17.271(a)(1) (2015).  As indicated by her Medicare Health Insurance Card, F. S. enrolled in Medicare Part A, effective July 1, 2012.  However, she is not enrolled in Medicare Part B.  

In April 2013, the Veteran stated that after discussing F. S.'s health care benefits with the Social Security Administration (SSA) and Blue Cross/Blue Shield, they determined that Medicare Part B was "... a duplication, and lesser benefit, of BC/BS high option...."  As a result, F. S. did not enroll in Medicare Part B.  When the Veteran was notified that F. S. was no longer eligible for CHAMPVA benefits because of this, he stated that he contacted SSA and requested that she be enrolled in Medicare Part B, but was informed that was not possible until the next open season.  The Veteran argues that F. S.'s eligibility for CHAMPVA benefits should be restored due to an administrative error because they were not aware that enrollment in Medicare Part B was required to remain eligible for CHAMPVA benefits.  

The Board is sympathetic to the Veteran's situation.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  From July 1, 2012 to the present, F. S. was not enrolled in Medicare Part B and that is a necessary legal prerequisite to obtaining CHAMPVA benefits in her case.  38 C.F.R. § 17.271(b)(1) (2015).  

Unfortunately, there simply is no legal provision pursuant to which the Board may grant the benefit sought.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, entitlement to CHAMPVA benefits from July 1, 2012 to the present must be denied.


ORDER

Eligibility for CHAMPVA benefits, from July 1, 2012, to the present, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


